Citation Nr: 1714131	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  14-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder. 

2. Entitlement to rating in excess of 20 percent for left shoulder disability, to include consideration of entitlement to a total disability based on individual employability (TDIU). 

3. Entitlement to rating in excess of 30 percent for skin condition. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Solomon 


INTRODUCTION

The Veteran served on active duty from November 1991 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. Jurisdiction of this matter was later transferred to the RO in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference hearing in December 2016 before the undersigned Veterans Law Judge (VLJ), and transcript of the hearing is of record. 

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In this case, the Veteran's claim was initially entitlement for service connection for PTSD.  However, the record reasonably raises a claim for depression as well as anxiety disorder, and the Veteran's representative requested expansion of the claim to include other psychiatric disabilities at the hearing before the undersigned VLJ.  For this reason, the Board has re-characterized the claim as entitlement for service connection for acquired psychiatric disability to include PTSD, depression and anxiety disorder.  In addition, based on the Veteran's testimony, the Board finds that the issue of entitlement to an increased rating for the left shoulder disability includes consideration of entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for acquired psychiatric disability,  entitlement to an increased rating for the service-connected left shoulder disability, and entitlement to an increased rating for the left shoulder disability includes consideration of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has withdrawn the claim regarding the skin condition. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for entitlement to rating in excess of 30 percent for skin condition are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).  

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his attorney representative, withdrew his claim for entitlements for service connection skin condition at the hearing in December 2016. As such, there is no "case or controversy" involving the claim for the skin condition or a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

Considering the above, the Board does not have jurisdiction to review the appeal for entitlement to rating in excess of 30 percent for skin condition, and as such it is dismissed.

ORDER

The appeal concerning the claim of entitlement to rating in excess of 30 percent for skin condition is dismissed since withdrawn.


REMAND

The Board regrets further delay, but further development is necessary to decide the remaining claims. 

Regarding the increased rating claim, the Veteran underwent a recent shoulder examination in February 2017 but the issue of entitlement to an increased rating was not subsequently re-adjudicated by the AOJ.  The Board finds that this is necessary to ensure due process.  See 38 C.F.R. § 20.1304. On remand, the AOJ should also issue a VCAA letter regarding TDIU.

At the hearing before the Board, the Veteran testified that his service connected left shoulder disability causes his depression. See December 2016 hearing transcript at 12.  Private medical opinion submitted in January 2017 indicates that the Veteran has depression and generalized anxiety disorder related to his shoulder injury.  The Board finds that this opinion is sufficient to raise a secondary service connection claim that requires further development.   Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Therefore, a remand is necessary to obtain an adequate nexus opinion.  

In addition, review of his medical records reveals that the Veteran also has a diagnosis for PTSD.  He underwent a VA examination in March 2012.  At that time, the Veteran identified three different stressors: (1) shooting a child in Somalia; (2) witnessing a marine drowning in a pool during training exercise; and (3) experiencing helicopter crash in Korea.  The examiner notes that all tree stressors contributed to the Veteran's PTSD diagnosis, but the examiner concludes that a nexus opinion cannot be provided because the in service stressors cannot be verified.  In light of this inconsistency, the Board finds this opinion inadequate.  A remand is necessary to obtain an adequate nexus opinion to adjudicate the claim. 
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a VCAA notification letter regarding TDIU.

2.  Obtain updated VA treatment records from Hampton, VA medical center from September 2014 to present. 

3. Ask the Veteran to provide a detailed description of his in-service stressors, including, but not limited to, the shooting of the child in Somalia, drowning of during training, and helicopter crash in Korea. 

4. After the completion of directive #3, contact the pertinent military authorities, as appropriate, to verify the Veteran's alleged stressors. 

All documentation of these efforts and responses must be added to the claims file.  
 
5. After completing directives #2-#4, schedule the Veteran for VA psychiatric examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is the Veteran's PTSD at least as likely as not (50 percent or greater probability) related to his military service?  The examiner's opinion should address the Veteran's lay statements regarding specific stressors. The examiner should note that the DSM-IV applies to this appeal.

Is the Veteran's depression and anxiety disorder at least as likely as not (50 percent or greater probability) related to his military service?

Is the Veteran's depression and anxiety disorder at least as likely as not (50 percent or greater probability) related to his service-connected left shoulder disability?

Alternatively, is the Veteran's depression and anxiety disorder at least as likely as not (50 percent or greater probability) aggravated by his service-connected left shoulder disability?

The term "aggravated" in the above context means a permanent worsening of depression or anxiety disorder, and not temporary or intermittent flare-ups of symptoms which resolve and return to the baseline level. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

6. After completion of the above, please readjudicate the claims, to include entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


